In an action by plaintiff landlord against defendants, a former tenant and a surety on an undertaking given by the tenant to obtain stays of issuance and execution of a warrant of dispossess, instituted to recover damages allegedly sustained by reason of the tenant’s failure to remove from the premises after the entry of a final order in summary proceedings, plaintiff appeals from a judgment in favor of defendants, entered after trial before the court, without a jury. Judgment unanimously affirmed, with costs. No opinion. Present — Nolan, P. J., Carswell, Johnston, Sneed and Wenzel, JJ. [198 Mise. 556.] [See post, p. 697.]